Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered.  Applicant has amended claims 14 and 17.  The 112 rejection of claims 14 and 17 are withdrawn.  Applicant has amended claim 21.  The objection to claim 21 is withdrawn.   Applicant has amended claims 10, 14, 15, 17, 20 and 21.  Applicant’s arguments are primarily dependent upon Applicant’s amendment.  New grounds of rejection are made.  Applicant has amended claims 10, 15, and 20 to include  ”nearest the front side of the transduction structure”.  This amendment, respectfully, does not overcome the Obviousness Double Patenting rejection of the last Office Action because the present claims which are rejected in the Obviousness Double Patenting rejection and  the corresponding  claims of the US Patent 9911903 recite “a first semiconductor material having a surface at the back side, a second semiconductor material having a surface at the front side”, so that the reflective material, which is disposed between the second semiconductor material and at least a portion of the base material is necessarily nearest the front side of the transduction structure.  The Obviousness Double Patenting rejection of the last Office Action is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claima 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 10, 15, and 20  recites the limitation "a second electrical connector " in lines 6, 8, and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It seems a first electrical connector would also be required in order for there to be a second electrical connector.  Claims 11-14, are dependent upon claim 10, claims 16-19 are dependent upon claim 15, and claims  21-23 are ultimately dependent upon claim 20.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-23 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,911,903. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons stated in the Double Patenting rejection stated in the Office Action mailed 2/26/2021.  Although claims 10, 15, and 20  include  ”nearest the front side of the transduction structure”.  The claims are not distinct  because the present claims which are rejected  and  the corresponding  claims of the US Patent 9911903 recite “a first semiconductor material having a surface at the back side, a second semiconductor material having a surface at the front side”, so that the reflective material, which is disposed between the second semiconductor material and at least a portion of the base material is necessarily nearest the front side of the transduction structure, which identifies the second semiconductor material as nearest the front side of the transduction structure.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 10, 12, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugizaki et a (US 2011/0073889 A1)(“Sugizaki”) in view of Liu (US 6,028,323).
 Sugizaki discloses LED  (para. 0002)including 
A transduction structure, as Sugizaki discloses interconnects which carry current (para. 0013), which is a disclosure of carrying signals, which indicates of  transduction,  including front and back sides , as Sugizaki discloses a substrate 11 on which layers of the device are formed (para. 0034 and Fig. 3A and para. 0036)
A first semiconductor material 13  having a surface at the back side (para. 0013 and Fig. 1),
A second semiconductor 14 having a surface at the front side (para. 0013 and Fig. 1)
And an active material between, as Sugizaki disclose an active layer between the semiconductor layers (para. 0013)
An electrical connector having a base material electrically coupled to the second material, as Sugizaki discloses connector 17 connected to layer 14 through base film  40 (para. 0015-0018 and Fig. 
A buried contact having the base material extending through the first material and the active material from the back side of the structure to a depth in the second semiconductor, as the base film 40 contacts both the semiconductor 13 and the semiconductor 14 (Fig. 1)  and 
A reflective material between the second material and the base material nearest the front side of the structure, as Sugizaki discloses layer 40 which is a metal is a current path  layer (para. 0017) contacts the semiconductor layer 13 (Fig. 1) and contacts semiconductor layer 14 (Fig. 1) and is reflective, as the layer is metal.
Sugizaki is silent with respect to a transducer, although Sugizaki does disclose interconnects which carry current, which is considered a disclosure of carrying signals as stated above. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Liu that the current related to the active region as disclosed by Liu supports that the relationship of current to emission disclosed  by Sugizaki is also a disclosure of transduction..
Re claim 12:  Sugizaki discloses the layer 35  which is relective covers a portion of the side of layer 14, which is the second semiconductor layer (pra. 0020-0021).
Re claim 14:  Sugizaki discloses in Fig. 1 the reflective material 35 covers the base material 40 (Fig. 1), as Sugizaki discloses layer 40 is metal and layer 35 is reflective material as stated above in the rejection of claim 10.


Claims 11 and 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugizaki et a (US 2011/0073889 A1)(“Sugizaki”) in view of Liu (US 6,028,323) as applied to claim 10 above, and further in view of Tanaka (US 2011/0097897 A1).
Sugizaki in view of Liu discloses the limitations of claim 10 as stated above.  Sugizaki in view of Liu  is silent with respect to the recited relationship of the relative reflectivities of the recited layers.
Tanaka, in the same field of endeavor of seed layer for a reflective metal (Abstract), discloses Ti seed layer for aluminum fill of an opening (para. 0043 and 0074), or the seed layer includes Ti-Al (para. 0065).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the seed layer of a less reflective material as disclosed by Tanaka 
Re claim 13:  Suzuki in view of Liu and of Tanaka discloses the base material is Ti Al  and the reflective material is Al as stated above in the rejection of claim 11.


Claims 15 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugizaki et a (US 2011/0073889 A1)(“Sugizaki”) in view of Liu (US 6,028,323).
 Sugizaki discloses LED  (para. 0002)including 
A transduction structure, as Sugizaki discloses interconnects which carry current (para. 0013), which is a disclosure of carrying signals, which indicates of  transduction,  including front and back sides , as Sugizaki discloses a substrate 11 on which layers of the device are formed (para. 0034 and Fig. 3A and para. 0036)
A first semiconductor material 13  having a surface at the back side (para. 0013 and Fig. 1),
A second semiconductor 14 having a surface at the front side (para. 0013 and Fig. 1)
And an active material between, as Sugizaki disclose an active layer between the semiconductor layers (para. 0013)
An electrical connector having a base material electrically coupled to the second material, as Sugizaki discloses connector 17 connected to layer 14 through base film  40 (para. 0015-0018 and Fig. 
A buried contact having the base material extending through the first material and the active material from the back side of the structure to a depth in the second semiconductor, as the base film 40 contacts both the semiconductor 13 and the semiconductor 14 (Fig. 1)  and 
A reflective material between the second material and the base material nearest the front side of the structure, as Sugizaki discloses layer 40 which is a metal is a current path  layer (para. 0017) contacts the 
Sugizaki is silent with respect to a transducer, although Sugizaki does disclose interconnects which carry current, which is considered a disclosure of carrying signals as stated above. 
Liu, in the same field of endeavor of LED emissions  (Abstract), discloses a quantum well LED device (col. 1, lines 12-30) and also discloses  current is related to emission from the device (col. 1, lines 12-25), which is a disclosure of transduction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Liu that the current related to the active region as disclosed by Liu supports that the relationship of current to emission disclosed  by Sugizaki is also a disclosure of transduction..
Re claim 17:  Sugizaki discloses in Fig. 1 a portion of the base material is within the second semiconductor material, as Sugizaki discloses layer 40 within the layer 14 at the portion 24 in Fig. 1.
Re claim 18:  Sugizaki discloses layer 61 which includes a converter material (para. 0029).
  
Claim 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugizaki et a (US 2011/0073889 A1)(“Sugizaki”) in view of Liu (US 6,028,323) as applied to claim 15 above, and further in view of Ratciffe et al (US 2011/0084612 A1)(“Ratcliffe”).
Sugizaki in view of Liu discloses the limitations of claim 15 as stated above.  Sugizaki in view of Liu is silent with respect to a lens and a cavitiy.
Ratcliffe, in the same field of endeavor of LED package (Abstract), discloses a housing for the LED 15 (para. 0033) which includes a cavity and and lens (Fig. 4 and para. 0014 and para. 0034). 
 .


Claims 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugizaki et a (US 2011/0073889 A1)(“Sugizaki”) in view of Liu (US 6,028,323).
Sugihara discloses a method including
forming A transduction structure, as Sugizaki discloses interconnects which carry current (para. 0013), which is a disclosure of carrying signals, which indicates of  transduction,  including front and back sides , as Sugizaki discloses a substrate 11 on which layers of the device are formed (para. 0034 and Fig. 3A and para. 0036)
A first semiconductor material 13  having a surface at the back side (para. 0013 and Fig. 1),
A second semiconductor 14 having a surface at the front side (para. 0013 and Fig. 1)
And an active material between, as Sugizaki disclose an active layer between the semiconductor layers (para. 0013)
Coupling an electrical connector having a base material electrically coupled to the second material, as Sugizaki discloses connector 17 connected to layer 14 through base film  40 (para. 0015-0018 and Fig. 
A buried contact having the base material extending through the first material and the active material from the back side of the structure to a depth in the second semiconductor, as the base film 40 contacts both the semiconductor 13 and the semiconductor 14 (Fig. 1)  and 

And disposing an insulating material 21, 22 (para. 0028 and Fig. 1) separating the second electrical connector 42 and the first semiconductor material 13 and the active material, as Sugizaki discloses the active layer is sandwiched between the layers of layer 14 (para. 0013).
Sugizaki is silent with respect to a transducer, although Sugizaki does disclose interconnects which carry current, which is considered a disclosure of carrying signals as stated above. 
Liu, in the same field of endeavor of LED emissions  (Abstract), discloses a quantum well LED device (col. 1, lines 12-30) and also discloses  current is related to emission from the device (col. 1, lines 12-25), which is a disclosure of transduction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Liu that the current related to the active region as disclosed by Liu supports that the relationship of current to emission disclosed  by Sugizaki is also a disclosure of transduction..
Re claim 21:  Sugizaki  discloses separating the connector 42 and the first semiconductor 13 and the active material, as Sugizaki discloses the active material is sandwiched between the layers of semiconductor 14 as stated above in the rejetction of claim 20.
Re claim 22:  Sukizaki discloses a buried contact having the base material extending through the first material and the active material from the back side of the structure to a depth in the second semiconductor, as the base film 40 contacts both the semiconductor 13 and the semiconductor 14 (Fig. 1) . 

23 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugizaki et a (US 2011/0073889 A1)(“Sugizaki”) in view of Liu (US 6,028,323) as applied to claim 20 above, and further in view of Tanaka (US 2011/0097897 A1).
Sugizaki in view of Liu discloses the limitations of claim 20 as stated above.    Sugizaki in view of Liu  is silent with respect to the recited relationship of the relative reflectivities of the recited layers.
Tanaka, in the same field of endeavor of seed layer for a reflective metal (Abstract), discloses Ti seed layer for aluminum fill of an opening (para. 0043 and 0074), or the seed layer includes Ti-Al (para. 0065).   Tanaka discloses the base material is Ti Al  and the reflective material is Al .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the seed layer of a less reflective material as disclosed by Tanaka in the device disclosed by Sugizaki in view of Liu  because Tanaka discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).  


The prior art of record not relied upon is considered relevant to applicant’s disclosure.  Choi, (US 2013/0113007 A1).  Choi (EP 2 590 235 A1)  has a filing date of 11/7/2011, which is not at least 12 months prior to the filing date of the present application, and therefore is not prior art (MPEP 2135.01).
Choi (EP 2 590 235 A1)  discloses electrode layers passing through first and second semiconductor layers which have the active layer in between (Abstract and Figures).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARIDAD EVERHART/Primary Examiner, Art Unit 2895